Name: Commission Regulation (EC) No 1011/98 of 14 May 1998 amending Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product
 Date Published: nan

 Avis juridique important|31998R1011Commission Regulation (EC) No 1011/98 of 14 May 1998 amending Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively Official Journal L 145 , 15/05/1998 P. 0011 - 0012COMMISSION REGULATION (EC) No 1011/98 of 14 May 1998 amending Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EEC) No 923/96 (2) and in particular Article 7(3) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (3), as amended by Regulation (EC) No 192/98 (4), and in particular Article 7 thereof,Whereas Regulation (EEC) No 1722/93 of the Commission of 30 June 1993 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively (5), as last amended by Commission Regulation (EC) No 1516/95 (6), envisages, for the calculating method of the production refund, a differentiation between starches containing maize, wheat, potatoes and rice on the one hand and starches containing barley and oats on the other; whereas experience has shown that the fixing of a specific amount for the product containing barley and oats is no longer necessary and that the single amount of the refund can hence apply to any starch without risk of inadequate compensation;Whereas individual measures should be anticipated at the time of the change of the marketing year, concerning the term of validity of the refund certificates and the adjustment of the amount of the single refund;Whereas, for the release of the individual guarantee in particular for esterified and etherified starches, it is advisable to specify the primary requirement to be fulfilled; whereas the special provisions applicable to these products still should be supplemented by certain measures aiming at the effectiveness of controls and the sanctions in the event of non-observance of the transformation or use of conditions;Whereas the regulation stipulates currently that Member States notify each month to the Commission the statistical data covering at the same time the quantities of starch having benefited from the production refund and the products for which starch was used; whereas it appeared that this rhythm of information is too frequent and that it is advisable to replace it by a quarterly notification;Whereas the Management Committee for Cereals has not delivered its opinion within the time limit fixed by its Chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1722/93 is amended as follows:1. Article 3 is replaced by the following text:'Article 31. In cases where a refund is granted, it shall be fixed once a month. However, if the prices of maize and/or wheat in the Community or on the world market change in a significant way, the refund calculated in accordance with paragraph 2 can be modified during this month to take account of these changes.2. The refund per tonne of starch of maize, wheat, barley, oats, potatoes, rice or broken rice is calculated in particular on the basis of the difference between:(i) the maize market price in the Community, valid during the five days preceding the day of fixing, taking into account the price levels noted for the wheat; and(ii) the average of the representative cif import Rotterdam prices used for the determination of the import duties of the maize, noted during the five days preceding the day of the beginning of application,multiplied by a coefficient of 1,60.3. The refund payable shall be that calculated in accordance with paragraph 2 and multiplied by the coefficient indicated to Annex II which corresponds to the CN code of the starch actually used for the manufacture of the approved products.4. The decisions provided for in this article shall be adopted by the Commission in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92.`2. In Article 6, paragraphs 3 and 4 are replaced by the following text:'3. The refund certificate shall include the information referred to in Article 5(2) as well as the rate of the refund payable and the final day of validity of the certificate which shall be the last day of the fifth month following the month of issue.However, during July, August and until 24 of September included, the validity of the certificates requested during the periods in question is limited to 30 days as from the day on which they are issued, without being able to exceed the limit of 30 September.4. The rate of the refund applicable and stated on the certificate corresponds to that valid the day of the receipt of the request.However, where any of the quantities of starch quoted on the certificate is processed during the cereals marketing year following that in which the application was received, the refund payable for that starch which is processed in the new marketing year shall be adjusted according to the difference between the intervention price applicable during the month of delivery of the restitution certificate, and that applicable in the month of processing, multiplied by a coefficient of 1,60. The conversion rate to be used to express the amount of the refund in national currency shall be that valid on the day on which the starch was processed.`3. In Article 9, paragraph 2 is supplemented by the following subparagraph:'The primary requirement, within the meaning of Article 20 of Regulation (EEC) No 2220/85, constitutes the use or the export of the product in accordance with the respective provisions of subparagraphs (a) and (b) of paragraph 1 of Article 10 of this Regulation. The use or the export is to be effected within 12 months following the deadline of validity of the certificate. An extension of maximum six months of this deadline may be considered on the basis of a duly justified request presented to the competent authority.`4. Article 10(4) is supplemented by following subparagraph:'However, the buyers who, each quarter, use a quantity of the products within this CN code which is less than 1 000 kg, can be exempted from this obligation.`5. Article 12 is replaced by the following text:'Within three months from the end of each quarter of the calendar year, Member States shall notify the Commission of the type, quantities and origin of the starch (maize, wheat, potatoes, barley, oats or rice) for which refunds have been paid and the type and quantities of products for which the starch has been used.`6. Footnote 4, mentioned in Annex II, is replaced by the following text:'Directly produced from maize, wheat, barley, oats, rice or potatoes, with the exclusion of all use of by-products obtained at the time of the manufacture of other agricultural products or merchandise.`Article 2 This Regulation enters into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 21.(2) OJ L 126, 24. 5. 1996, p. 37.(3) OJ L 329, 30. 12. 1995, p. 18.(4) OJ L 20, 27. 1. 1998, p. 16.(5) OJ L 159, 1. 7. 1993, p. 112.(6) OJ L 147, 30. 6. 1995, p. 49.